                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION


Benton Williams, Jr.,                              :
                                                   :
                 Plaintiff(s),                     :
                                                   :   Case Number: 1:19cv622
       vs.                                         :
                                                   :   Judge Susan J. Dlott
Equifax, Inc.,                                     :
                                                   :
                 Defendant(s).                     :

                                               ORDER

       This matter is before the Court pursuant to the Order of General Reference in the United

States District Court for the Southern District of Ohio Western Division to United States Magistrate

Judge Stephanie K. Bowman. Pursuant to such reference, the Magistrate Judge reviewed the

pleadings and filed with this Court on August 5, 2019 a Report and Recommendation (Doc. 4).

Subsequently, the plaintiff filed objections to such Report and Recommendation (Doc. 6).

       The Court has reviewed the comprehensive findings of the Magistrate Judge and considered

de novo all of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that such Recommendation should be adopted.

       Accordingly, it is ORDERED that this case is DISMISSED sua sponte based upon a lack of

subject matter jurisdiction. In the alternative the complaint is DISMISSED for failure to state a

claim under Iqbal standards.

       IT IS SO ORDERED.




                                                       ___s/Susan J. Dlott___________
                                                       Judge Susan J. Dlott
                                                       United States District Court
